Citation Nr: 1549992	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  95-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to March 26, 2002, for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from July 1951 to July 1955.  He died in April 1992.  The appellant is the Veteran's surviving spouse.  This appeal originally came before the Board of Veterans' Appeals (Board) on appeal of an August 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

In light of insufficient compliance with prior Board remand instructions, which were generated in response to a Joint Motion for Remand (Joint Motion) and Court of Appeals for Veterans Claims Order, the Board has no choice but to remand for substantial compliance.

The appellant argues that an earlier effective date is warranted for the award of service connection for the cause of the Veteran's death.

The Board issued a decision in October 1997 denying the appellant's claims for service connection for the cause of the Veteran's death and also denied eligibility for accrued benefits.  The appellant appealed the Board's decision to the United States Court of Veterans Claims, known after March 1, 1999, as the United States Court of Appeals for Veterans Claims (Court).  In February 2001, the Court granted a Joint Motion of the parties, and remanded the case to the Board.  In August 2001, the Board remanded the case for further development.  In November 2003, the RO issued a rating decision granting service connection for the cause of the Veteran's death, effective from March 26, 2002, the effective date of a liberalizing regulation making colon cancer a disease subject to presumptive service connection based on exposure to ionizing radiation.  The appellant contends an earlier effective date should be assigned.  The basis for this appeal is the contention that the award of service connection should be the date of the Veteran's claim with an award made under 38 C.F.R. § 3.311, rather than the March 26, 2002, date assigned based upon presumptive service connection.   

In April 2007, the Board issued a decision again denying both claims.  The appellant again appealed to the Court, and based on a Joint Motion, the Court issued an in September 2008 that again remanded the claims to the Board. 

In May 2009, the Board issued a decision that again denied entitlement to accrued benefits.  The Board's May 2009 action, as well as subsequent February 2011 and February 2014 actions, remanded the earlier effective date issue for development in compliance with the Court's Order.  The 2009 denial of the accrued benefits claim was not appealed and is, therefore, no longer before the Board.

The Joint Motion of the parties, as incorporated by the Court's Order, notes that an August 21, 2006, written opinion by VA's Chief Public Health and Environmental Hazards Officer (CPHEHO) includes the erroneous statement that the Veteran's wife (the appellant) had reviewed and accepted the scenario used by the Defense Threat Reduction Agency (DTRA) in its radiation dose reconstruction.  That CPHEHO opinion in turn was the basis for an August 28, 2006, opinion by VA's Director of the Compensation and Pension Service that the Veteran's cancer was not due to exposure to radiation in service, which in turn was the basis for the RO's denial of the claim.  According to the Joint Motion, because the evidence shows the appellant in fact did not agree with the scenario, the Board must determine whether the evidence of record shows that the Veteran was stationed at or visited Eniwetok during Operation IVY as the appellant contends, and must thereafter determine whether the 2006 DTRA dose estimate was accurate.  After these determinations, the Board must request a new medical opinion that accurately considers whether the appellant has any objections to the Scenario for Participation and Radiation Exposure (SPARE) used for the dose reconstruction. 

In compliance with the Court's Order, the Board's action in May 2009 found the Veteran had not been stationed at or visited Eniwetok during Operation IVY and also found the 2006 DTRA dose estimate was accurate.  The Board remanded the case to the RO in May 2009 to perform the remaining development to obtain a new medical opinion that specifically considers whether the appellant has any objections to the scenario used for the dose reconstruction as required by the Court.  

At the time of the February 2011 Board action, the RO had submitted a December 2010 request to the Director of the VA Compensation and Pension Service, requesting referral to CPHEHO.  No response was issued.  The Board, therefore, again remanded the claim, after which the RO again submitted a request to the Director of VA Compensation and Pension Service, now VA Compensation Service.  In January 2012, the Director of the VA Compensation Service (Director) responded instructing the RO to obtain an updated radiation dose assessment.  The electronic claims file includes the March 2012 updated dose assessment; however, the RO took no further action to develop the claim.  A later deferred rating decision shows that the next action necessary was for the claims files to be returned to the Director.  As that had not yet been completed at the time the RO returned the file to the Board, the Board again remanded the matter in February 2014.

The Board's 2014 remand instructions required the RO to obtain a new opinion from the Director.  This opinion was to determine and explain whether an opinion from CPHEHO that considers the July 2006 DTRA dose assessment to be accurate, but also acknowledge the appellant's disagreement with the underlying SPARE remains necessary, or if the updated dose assessment satisfied this factual controversy.  Once this action occurred, including a response from CPHEHO, if obtained, the Director was to provide a new opinion accordance with 38 C.F.R. § 3.311.  

Following the 2014 remand, the RO sent the matter to the Director with an indication that the Board remanded the matter in February 2014 "for an updated dose estimate based on the diagnosis of colon cancer, added to the list of presumptives March 26, 2002."  The request summarized the Veteran's in-service circumstances, provided the dose estimate from DTRA, and provided the time lapse between exposure and the onset of disease, as well as the Veteran's family history of the disease.  The request made no mention of the appellant's disagreement with the circumstances related to the dose estimate, and did not request a reconciliation of the factual controversy, as was required by the Board's remand.  In response, in July 2015, the Director of the Post 9-11 Era Environmental Health Program submitted a statement to the Director, which assessed the likelihood that the Veteran's colon cancer was caused by his exposure to ionizing radiation.  This report neither addresses the Board's remand directives, nor answers the causation question utilizing the standard set forth in 38 C.F.R. § 3.311.  Further, it is erroneous in its consideration of the appellant's agreement with the prior dose estimates, which was particularly pointed out as erroneous by the September 2008 Joint Motion.  

The Board in its prior remand required the Director to determine and explain whether an opinion from CPHEHO that considers the July 2006 DTRA dose assessment to be accurate, but also acknowledges the appellant's disagreement with the underlying SPARE, remains necessary, or if the updated dose assessment satisfied this factual controversy.  This was not mentioned in the RO's request to the Director or within the Director of the Post 9-11 Era Environmental Health Program's report.  In fact, the July 2015 report erroneously indicates that a scenario providing a description of the Veteran's activities based upon the military records and surviving spouse's recollections and statements, including the assumptions about the Veteran's activities and environment in which he received a radiation dose, "were reviewed and accepted by the surviving spouse."  Again, this is the very error pointed out in the September 2008 Joint Motion, which was agreed on by the parties and accepted by the Court.  The appellant, in fact, did not agree with the factual scenario assessment, which is why the Board required an opinion as to whether an updated dose assessment remains necessary to satisfy the factual controversy.

Furthermore, the author of the July 2015 report used the higher 2012 dose estimates and an Interactive Radio Epidemiological Program of the National Institute for Occupational Safety and Health, to determine a probability of causation of 29.46 percent for the Veteran's colon cancer as due to his exposure to ionizing radiation.  Based upon this finding, the author concluded that "it is unlikely that the Veteran's colorectal cancer with metastases to the lung and sacrum can be attributed to ionizing radiation exposure while in the military service."  Opinions such as these require an assessment of whether it is "as likely as not" that the Veteran's disease resulted from exposure to radiation, or whether there is "no reasonable possibility" that the Veteran's disease resulted from radiation.  38 C.F.R. § 3.311(c)(i), (ii) (2015).  The July 2015 report does not provide an opinion as to whether a 29.46% probability found via the sources used amounts to a determination that it is either "as likely as not" that the Veteran's disease resulted from exposure to radiation, or that there is "no reasonable possibility" that the Veteran's disease resulted from radiation.  Thus, it is not an adequate opinion for use in this analysis.

Because the July 2015 report is not in accordance with the requirements of the Joint Motion and the Court's Order, with the Board's prior remand directives, or with the standards set under 38 C.F.R. § 3.311(c)(i) and (ii), the Board finds that the prior remand directives have yet to be substantially complied with. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  The Board has no recourse but to again remand the case.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain additional assessment by the Director, VA Compensation Service, in which: 

(a) The Director must determine and explain whether an opinion from CPHEHO that considers the July 2006 DTRA dose assessment to be accurate, but also acknowledges the appellant's disagreement with the underlying SPARE, remains necessary, or if the updated dose assessment satisfies this factual controversy.  
(b) Based on the entirety of the evidence of record, to include a response from CPHEHO, if obtained, as well as the March 2012 updated radiation dose assessment, the Director should provide the RO with a new opinion as to whether the Veteran's cancer was due to radiation exposure during service.  See 38 C.F.R. § 3.311.
(c) The new opinion must be in accordance with 38 C.F.R. § 3.311(c)(i) and (ii), and include a discussion of whether it is as likely as not that the Veteran's disease resulted from exposure to radiation, or whether there is no reasonable possibility that the Veteran's disease resulted from radiation.  As required by the regulation, this opinion must be set forth in writing and include the rationale for any conclusion made.

2.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

3.  THE APPELLANT'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

